 1
 2
 3
                                                                    JS-6
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8
 9    BMW of North America, LLC; Bayerische               Case No. EDCV 17-2471 JGB
                                                                    (KKx)
10    Motoren Werke AG, a German Corporation,
11                                         Plaintiffs,
12                                                               JUDGMENT
                   v.
13
      Dumitru Ciudin, et al.,
14
                                        Defendants.
15
16
17
18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19
20
           Pursuant to the Order filed concurrently herewith, Plaintiffs BMW of North
21
     America, LLC and Bayerische Motoren Werke AG’s Motion for Default Judgment
22
     against Defendant Dumitru Ciudin is GRANTED.
23
           Plaintiffs are AWARDED $175,000 in statutory damages and $7,100 in
24
     attorneys’ fees.
25
26         Defendant and his agents, employees, officers, directors, owners, attorneys,
27   representatives, successor companies, related companies, and all persons acting in
28   concert or participation with Defendant are ENJOINED from manufacturing,
 1   advertising, distributing, offering for sale, selling, whether directly or indirectly,
 2   counterfeit BMW®, ///M®, and various logo-branded products or merchandise,
 3   including any merchandise of any kind bearing BMW’s marks or names that are
 4   confusingly similar to the trademarks, trade names, designs or logos of BMW.
 5         Defendant and his agents, employees, officers, directors, owners, attorneys,
 6   representatives, successor companies, related companies, and all persons acting in
 7   concert or participation with Defendant are ENJOINED from using BMW’s
 8   marks or any copy, reproduction, or colorable imitation, or confusingly similar
 9   simulation of BMW’s marks on or in connection with the promotion, advertising,
10   distribution, manufacture or sale of Defendant’s goods.
11
           IT IS FURTHER ORDERED that Plaintiffs mail or personally serve a copy
12
     of this judgment and the Order concurrently filed therewith to Defendant.
13
     Plaintiffs shall file Proof of Service with the Court within ten days of the date of the
14
     Order.
15
16
17    Dated: December 10, 2018
18
19
20
21                                              THE HONORABLE
                                                      HONORABLE JESUS  JESUS G. BERNAL
                                                United
                                                Uniteed States
                                                        States District Judge
22
23
24
25
26
27
28
                                                 2
